         Case 1:19-cr-00366-LGS Document 61 Filed 03/12/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    March 12, 2020


BY EMAIL AND ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       The Government writes, on behalf of the parties, in response to the Court’s Order of March
9, 2020 (Dkt. 59), to provide a superseding dial-in and passcode for the March 19, 2020 telephonic
conference.

      The conference can be held using dial-in number                    , with passcode
     . Pursuant to the Court’s Order, the parties will be dialed into that number by 3:00 PM on
March 19. 2020.

      This dial-in number and passcode replaces the previously filed dial-in and passcode in the
Government’s letter of earlier today (Dkt. 60). The earlier letter can be disregarded.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Attorney for the United States
                                             Acting Under Authority Conferred by
                                             28 U.S.C. § 515

                                         by: /s/ Paul M. Monteleoni
                                             Paul M. Monteleoni
                                             Douglas S. Zolkind
                                             Benet J. Kearney
                                             Assistant United States Attorneys
                                             (212) 637-2219/2418/2260
cc: Counsel of Record (via ECF)
